



Exhibit 10.2


GUARANTEE AGREEMENT


This GUARANTEE AGREEMENT (this “Guaranty”), dated as of August 24, 2016, by and
among each Subsidiary listed on the signature page hereof and each other
Subsidiary that becomes a party hereto after the date hereof (collectively, the
“Guarantors”), each a Domestic Subsidiary of EP ENERGY LLC (the “Borrower”), and
CITIBANK, N.A., as collateral agent for the Secured Parties referred to below
(in such capacity, together with any successor thereto, the “Collateral Agent”).
WITNESSETH:
WHEREAS, the Borrower, the Lenders from time to time party thereto and Citibank,
N.A., as administrative agent and collateral agent for the Lenders, have entered
into a Term Loan Agreement, dated as of the date hereof (as amended, restated,
modified and/or supplemented from time to time, the “Term Loan Agreement”),
providing for the making of Loans to the Borrower;
WHEREAS, it is a condition to the making of Loans to the Borrower under the Term
Loan Agreement that each Guarantor shall have executed and delivered this
Guaranty; and
WHEREAS, each Guarantor will obtain benefits from the incurrence of Loans by the
Borrower, and accordingly desires to execute this Guaranty in order to satisfy
the conditions described in the preceding paragraph and to induce the Lenders to
make Loans to the Borrower.
1.DEFINITIONS
Capitalized terms used herein shall have the meanings assigned to them in the
Term Loan Agreement, unless otherwise defined herein. References to this
“Guaranty” shall mean this Guaranty, including all amendments, modifications and
supplements and any annexes, exhibits and schedules to any of the foregoing, and
shall refer to this Guaranty as the same may be in effect at the time such
reference becomes operative.
2.    THE GUARANTY
(a)    Guaranty of Guaranteed Obligations. Each Guarantor unconditionally
guarantees to the Collateral Agent, jointly with the other Guarantors and
severally, as a primary obligor and not merely as a surety, the due and punctual
payment and performance of the Loan Obligations (the “Guaranteed Obligations”)
for the ratable benefit of the Administrative Agent, the Collateral Agent and
each Lender (collectively, the “Secured Parties”). Each Guarantor further agrees
that the Guaranteed Obligations may be extended, modified, amended or renewed,
in whole or in part, without notice to or further assent from it, and that it
will remain bound upon its guarantee notwithstanding any extension,
modification, amendment or renewal of any Guaranteed Obligation. Each







--------------------------------------------------------------------------------




Guarantor waives presentment to, demand of payment from and protest to the
Borrower or any other Credit Party of any of the Guaranteed Obligations, and
also waives notice of acceptance of its guarantee and notice of protest for
nonpayment.
(b)    Guaranty of Payment. Each Guarantor further agrees that its guarantee
hereunder constitutes a guarantee of payment when due and not of collection, and
waives any right to require that any resort be had by the Collateral Agent or
any other Secured Party to any security held for the payment of the Guaranteed
Obligations or to any balance of any deposit account or credit on the books of
the Collateral Agent or any other Secured Party in favor of the Borrower or any
other person.
(c)    No Limitations. Except for termination or release of a Guarantor’s
obligations hereunder as expressly provided for in Section 5(g), the obligations
of each Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason, including any claim of waiver,
release, surrender, alteration or compromise, and shall not be subject to any
defense or set off, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of the Guaranteed Obligations
or otherwise (other than defense of payment or performance). Without limiting
the generality of the foregoing, the obligations of each Guarantor hereunder
shall not be discharged or impaired or otherwise affected by: (i) the failure of
the Collateral Agent or any other Secured Party to assert any claim or demand or
to exercise or enforce any right or remedy under the provisions of any Loan
Document or otherwise; (ii) any rescission, waiver, amendment or modification
of, or any release from any of the terms or provisions of, any Loan Document or
any other agreement, including with respect to any other Guarantor under this
Guaranty; (iii) the release of, or the failure to perfect any security interest
in, or the exchange, substitution, release or any impairment of, any security
held by the Collateral Agent or any other Secured Party for the Guaranteed
Obligations; (iv) any default, failure or delay, willful or otherwise, in the
performance of the Guaranteed Obligations; (v) any other act or omission that
may or might in any manner or to any extent vary the risk of any Guarantor or
otherwise operate as a discharge of any Guarantor as a matter of law or equity
(other than the payment in full in cash or immediately available funds of all
the Guaranteed Obligations); (vi) any illegality, lack of validity or
enforceability of any Guaranteed Obligation; (vii) any change in the corporate
existence, structure or ownership of the Borrower, or any insolvency,
bankruptcy, reorganization or other similar proceeding affecting the Borrower or
its assets or any resulting release or discharge of any Guaranteed Obligation
(other than the payment in full in cash or immediately available funds of all
the Guaranteed Obligations); (viii) the existence of any claim, set-off or other
rights that the Guarantor may have at any time against the Borrower, the
Collateral Agent, or any other corporation or person, whether in connection
herewith or any unrelated transactions, provided that nothing herein will
prevent the assertion of any such claim by separate suit or compulsory
counterclaim; and (ix) any other circumstance (including, without limitation,
any statute of limitations) or any existence of or reliance on any
representation by the Collateral Agent that might otherwise constitute a defense
to, or a legal or equitable discharge of, the Borrower or any other Credit Party
or any other guarantor or surety. Each Guarantor expressly authorizes the
Secured Parties to take and hold security for the payment and


2



--------------------------------------------------------------------------------




performance of the Guaranteed Obligations, to exchange, waive or release any or
all such security (with or without consideration), to enforce or apply such
security and direct the order and manner of any sale thereof in their sole
discretion or to release or substitute any one or more other guarantors or
obligors upon or in respect of the Guaranteed Obligations, all without affecting
the obligations of any Guarantor hereunder. To the fullest extent permitted by
applicable law, each Guarantor waives any defense based on or arising out of any
defense of any other Guarantor or the unenforceability of the Guaranteed
Obligations or any part thereof from any cause, or the cessation from any cause
of the liability of any other Guarantor, other than the payment in full in cash
or immediately available funds of all the Guaranteed Obligations. The Collateral
Agent and the other Secured Parties may, at their election, foreclose on any
security held by one or more of them by one or more judicial or nonjudicial
sales, accept an assignment of any such security in lieu of foreclosure,
compromise or adjust any part of the Guaranteed Obligations, make any other
accommodation with the Borrower or any other Credit Party or exercise any other
right or remedy available to them against the Borrower or any other Credit
Party, without affecting or impairing in any way the liability of any Guarantor
hereunder except to the extent all the Guaranteed Obligations have been paid in
full in cash or immediately available funds. To the fullest extent permitted by
applicable law, each Guarantor waives any defense arising out of any such
election even though such election operates, pursuant to applicable law, to
impair or to extinguish any right of reimbursement or subrogation or other right
or remedy of such Guarantor against any other Guarantor, as the case may be, or
any security.
(d)    Reinstatement. Notwithstanding the provisions of Section 5(g)(i), each
Guarantor agrees that its guarantee hereunder shall continue to be effective or
be reinstated, as the case may be, if at any time payment, or any part thereof,
of any Guaranteed Obligation is rescinded or must otherwise be restored or
returned by the Collateral Agent or any other Secured Party upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the Borrower or any
other Credit Party, as a result of the appointment of a receiver, intervenor or
conservator of, or trustee or similar officer for, the Borrower or any other
Credit Party or any substantial part of its property, or otherwise, all as
though such payment had not been made.
(e)    Agreement To Pay; Subrogation. In furtherance of the foregoing and not in
limitation of any other right that the Collateral Agent or any other Secured
Party has at law or in equity against any Guarantor by virtue hereof, upon the
failure of the Borrower or any other Credit Party to pay any Guaranteed
Obligation when and as the same shall become due, whether at maturity, by
acceleration, after notice of prepayment or otherwise, each Guarantor hereby
promises to and will forthwith pay, or cause to be paid, to the Collateral Agent
for distribution to the applicable Secured Party in cash the amount of such
unpaid Guaranteed Obligation. Upon payment by any Guarantor of any sums to the
Collateral Agent as provided above, all rights of such Guarantor against the
Borrower or Credit Party arising as a result thereof by way of right of
subrogation, contribution, reimbursement, indemnity or otherwise shall in all
respects be fully subordinated to the indefeasible payment in full in cash of
all the Guaranteed Obligations (other than


3



--------------------------------------------------------------------------------




contingent or unliquidated obligations or liabilities to the extent no claim
therefor has been made).
(f)    Information. Each Guarantor assumes all responsibility for being and
keeping itself informed of the Borrower’s and each other Credit Party’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Guaranteed Obligations and the nature, scope and
extent of the risks that such Guarantor assumes and incurs hereunder, and agrees
that neither the Collateral Agent nor any other Secured Party will have any duty
to advise such Guarantor of information known to it or any of them regarding
such circumstances or risks.
3.    FURTHER ASSURANCES
Each Guarantor agrees, upon the written request of the Collateral Agent, to
execute and deliver to the Collateral Agent, from time to time, any additional
instruments or documents reasonably considered necessary by the Collateral Agent
to cause this Guaranty to be, become or remain valid and effective in accordance
with its terms.
4.    PAYMENTS FREE AND CLEAR OF TAXES
Each Guarantor agrees that such Guarantor will perform or observe all of the
terms, covenants and agreements that Section 2.17 of the Term Loan Agreement
requires such Guarantor to perform or observe, subject to the qualifications set
forth therein.
5.    OTHER TERMS
(a)    Entire Agreement. This Guaranty, together with the other Loan Documents,
constitutes the entire agreement between the parties with respect to the subject
matter hereof and supersedes all prior agreements relating to a guaranty of the
loans and advances under the Loan Documents.
(b)    Headings. The headings in this Guaranty are for convenience of reference
only and are not part of the substance of this Guaranty.
(c)    Severability. Whenever possible, each provision of this Guaranty shall be
interpreted in such a manner to be effective and valid under applicable law, but
if any provision of this Guaranty shall be prohibited by or invalid under
applicable law in any jurisdiction, such provision shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Guaranty and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
(d)    Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be given as provided in Section 9.02 of
the Term Loan Agreement.


4



--------------------------------------------------------------------------------




(e)    Successors and Assigns. Whenever in this Guaranty any Guarantor is
referred to, such reference shall be deemed to include the permitted successors
and assigns of such party (in accordance with the terms of the Term Loan
Agreement); and all covenants, promises and agreements by any Guarantor that are
contained in this Guaranty shall bind and inure to the benefit of its respective
permitted successors and assigns.
(f)    No Waiver; Cumulative Remedies; Amendments. No failure or delay by the
Collateral Agent in exercising any right, power or remedy hereunder shall
operate as a waiver hereof, nor shall any single or partial exercise of any such
right, power or remedy preclude any other or further exercise thereof or the
exercise of any other right, power or remedy. The rights, powers and remedies of
the Collateral Agent hereunder are cumulative and are not exclusive of any
rights, powers or remedies that it would otherwise have. No waiver of any
provision of this Guaranty or consent to any departure by any Guarantor
therefrom shall in any event be effective unless the same shall be permitted by
this Section 5(f), and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of any Loans shall not be construed as a
waiver of any Default or Event of Default, regardless of whether the Collateral
Agent may have had notice or knowledge of such Default or Event of Default at
the time. No notice or demand on any Guarantor in any case shall entitle any
Guarantor to any other or further notice or demand in similar or other
circumstances. When making any demand hereunder against any of the Guarantors,
the Collateral Agent or any other Secured Party may, but shall be under no
obligation to, make a similar demand on the Borrower or any other Guarantor or
guarantor, and any failure by the Collateral Agent or any other Secured Party to
make any such demand or to collect any payments from the Borrower or any such
other Guarantor or guarantor or any release of the Borrower or such other
Guarantor or guarantor shall not relieve any of the Guarantors in respect of
which a demand or collection is not made or any of the Guarantors not so
released of their several obligations or liabilities hereunder, and shall not
impair or affect the rights and remedies, express or implied, or as a matter of
law, of the Collateral Agent or any other Secured Party against any of the
Guarantors. For the purposes hereof “demand” shall include the commencement and
continuance of any legal proceedings. Neither this Guaranty nor any provision
hereof may be waived, amended or modified (other than termination of this
Guaranty pursuant to Section 5(g)) except pursuant to an agreement or agreements
in writing entered into by the Collateral Agent and the Guarantor or Guarantors
with respect to which such waiver, amendment or modification is to apply,
subject to any consent required in accordance with Section 9.01 of the Term Loan
Agreement.
(g)    Termination and Release.
(i)    This Guaranty shall terminate when all the Guaranteed Obligations (other
than contingent or unliquidated obligations or liabilities not then due) have
been paid in full or defeased in cash or immediately available funds (“Payment
in Full”).
(ii)    A Guarantor shall automatically be released from its obligations
hereunder upon: (1) the sale, disposition, exchange or other transfer (including
through merger, consolidation, amalgamation or otherwise) of the Capital Stock
(including any


5



--------------------------------------------------------------------------------




sale, disposition or other transfer following which such Guarantor is no longer
a Restricted Subsidiary) of such Guarantor if such sale, disposition, exchange
or other transfer is made in a manner not in violation of the Term Loan
Agreement; (2) the designation of such Guarantor as an Unrestricted Subsidiary
in accordance with Section 6.04 of the Term Loan Agreement and the definition of
“Unrestricted Subsidiary” thereunder; (3) the release or discharge of the
guarantee by such Guarantor of the Credit Agreement or other Indebtedness or the
guarantee of any other Indebtedness which resulted in the obligation to
guarantee the Loans; (4) the discharge of the Borrower’s obligations under the
Term Loan Agreement in accordance with the terms thereof; (5) such Guarantor
ceasing to be a Subsidiary as a result of any foreclosure of any pledge or
security interest in favor of First-Priority Lien Obligations, subject to, in
each case, the application of the proceeds of such foreclosure in the manner
described in Section 9.19 of the Term Loan Agreement; and (6) the occurrence of
a Covenant Suspension Event. A Guarantor shall also automatically be released
from its obligations hereunder upon such Guarantor ceasing to be a Subsidiary as
a result of any foreclosure of any pledge or security interest securing Bank
Indebtedness or other exercise of remedies in respect thereof.
(iii)    In connection with any release pursuant to this Section 5(g), the
Collateral Agent shall execute and deliver to the Borrower, at the Borrower’s
expense, all documents that the Borrower shall reasonably request to evidence
such release. Any execution and delivery of documents pursuant to this Section
5(g) shall be without recourse to or warranty by the Collateral Agent.
(h)    Counterparts. This Guaranty may be executed in any number of
counterparts, each of which shall collectively and separately constitute one and
the same agreement.
6.    INDEMNITY. SUBROGATION AND SUBORDINATION
(a)    Indemnity and Subrogation. In addition to all such rights of indemnity
and subrogation as the Guarantors may have under applicable law (but subject to
Section 6(c)), the Borrower agrees that (i) in the event a payment shall be made
by any Guarantor under this Guaranty in respect of any Obligation of the
Borrower, the Borrower shall indemnify such Guarantor for the full amount of
such payment and such Guarantor shall be subrogated to the rights of the person
to whom such payment shall have been made to the extent of such payment and (ii)
in the event any assets of any Guarantor shall be sold pursuant to this Guaranty
or any other Security Document to satisfy in whole or in part an Obligation of
the Borrower, the Borrower shall indemnify such Guarantor in an amount equal to
the greater of the book value or the fair market value of the assets so sold.
(b)    Contribution and Subrogation. Each Guarantor (a “Contributing Guarantor”)
agrees (subject to Section 6(c)) that, in the event a payment shall be made by
any other Guarantor hereunder in respect of any Obligation or assets of any
other Guarantor shall be sold pursuant to any Security Document to satisfy any
Obligation owed to any Secured Party and such other Guarantor (the “Claiming
Guarantor”) shall not have been fully indemnified by the Borrower as provided in
Section 6(a), the


6



--------------------------------------------------------------------------------




Contributing Guarantor shall indemnify the Claiming Guarantor in an amount equal
to the amount of such payment or the greater of the book value or the fair
market value of such assets, as applicable, in each case multiplied by a
fraction of which the numerator shall be the net worth of such Contributing
Guarantor on the date hereof and the denominator shall be the aggregate net
worth of all the Guarantors on the date hereof (or, in the case of any Guarantor
becoming a party hereto pursuant to Section 6.09 of the Term Loan Agreement, the
date of the supplement hereto executed and delivered by such Guarantor). Any
Contributing Guarantor making any payment to a Claiming Guarantor pursuant to
this Section 6(b) shall be subrogated to the rights of such Claiming Guarantor
under Section 6(a) to the extent of such payment. The provisions of this Section
6(b) shall in no respect limit the obligations and liabilities of any Guarantor
to the Collateral Agent and the other Secured Parties, and each Guarantor shall
remain liable to the Collateral Agent and the other Secured Parties for the full
amount guaranteed by such Guarantor hereunder.
(c)    Subordination. Notwithstanding any provision of this Guaranty to the
contrary, all rights of the Guarantors under Sections 6(a) and 6(b) and all
other rights of indemnity, contribution or subrogation of any Guarantor under
applicable law or otherwise shall be fully subordinated to Payment in Full of
the Guaranteed Obligations (other than contingent or unliquidated obligations or
liabilities to the extent no claim therefor has been made). Notwithstanding any
payment or payments made by any of the Guarantors hereunder or any set-off or
appropriation or application of funds of any of the Guarantors by any Secured
Party, no Guarantor shall be entitled to be subrogated to any of the rights of
the Collateral Agent or any other Secured Party against the Borrower or any
other Guarantor or any collateral security or guarantee or right of set-off held
by any Secured Party for the payment of the Obligations until Payment in Full of
the Guaranteed Obligations, nor shall any Guarantor seek or be entitled to seek
any contribution or reimbursement from the Borrower or any other Guarantor in
respect of payments made by such Guarantor hereunder until Payment in Full of
the Guaranteed Obligations. If any amount shall be paid to any Guarantor on
account of such subrogation rights at any time prior to Payment in Full of the
Guaranteed Obligations, such amount shall be held by such Guarantor in trust for
the Collateral Agent and the other Secured Parties, segregated from other funds
of such Guarantor, and shall, forthwith upon receipt by such Guarantor, be paid
to the Collateral Agent to be credited and applied against the Obligations,
whether matured or unmatured, in accordance with the terms of the Term Loan
Agreement. No failure on the part of the Borrower or any Guarantor to make the
payments required by Sections 6(a) and 6(b) (or any other payments required
under applicable law or otherwise) shall in any respect limit the obligations
and liabilities of any Guarantor with respect to its obligations hereunder, and
each Guarantor shall remain liable for the full amount of the obligations of
such Guarantor hereunder.
7.    GOVERNING LAW; JURISDICTION; VENUE; WAIVER OF JURY TRIAL; CONSENT TO
SERVICE OF PROCESS
(a)    The terms of Sections 9.10, 9.11 and 9.13 of the Term Loan Agreement with
respect to governing law, submission to jurisdiction, venue and waiver of trial
by


7



--------------------------------------------------------------------------------




jury are incorporated herein by reference, mutatis mutandis, and the parties
hereto agree to such terms.
(b)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 5(d). Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.
8.    RIGHT OF SET OFF
If an Event of Default shall have occurred and be continuing, each Lender is
hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final) at any time held and other
obligations at any time owing by such Lender to or for the credit or the account
of any Guarantor against any of and all the obligations of such Guarantor now or
hereafter existing under this Guaranty owed to such Lender, irrespective of
whether or not such Lender shall have made any demand under this Guaranty and
although such obligations may be unmatured. Notwithstanding anything to the
contrary contained herein, no Lender or any of its respective Affiliates shall
have a right to set off and apply any deposits held by, or other Indebtedness
owing by, such Lender or any of its Affiliates to or for the credit or the
account of any Subsidiary of a Credit Party that (i) is not a “United States
person” within the meaning of Section 7701(a)(30) of the Code or (ii) is a
Subsidiary of a Person described in clause (i), unless (in either case) such
Subsidiary is not a direct or indirect subsidiary of the Borrower. Each Lender
agrees promptly to notify the Borrower and the Collateral Agent after any such
set off and application made by such Lender; provided that the failure to give
such notice shall not affect the validity of such set off and application. The
rights of each Lender under this Section 8 are in addition to other rights and
remedies (including other rights of set off) that such Lender may have.
9.    ADDITIONAL SUBSIDIARIES
Upon execution and delivery by the Collateral Agent and any Subsidiary of the
Borrower that is required to become a party hereto by Section 6.09 of the Term
Loan Agreement of an instrument in the form of Exhibit I hereto, such Subsidiary
shall become a Guarantor hereunder with the same force and effect as if
originally named as a Guarantor herein. The execution and delivery of any such
instrument shall not require the consent of any other party to this Guaranty.
The rights and obligations of each party to this Guaranty shall remain in full
force and effect notwithstanding the addition of any new party to this Guaranty.
Each reference to “Guarantor” in this Guaranty shall be deemed to include each
such Subsidiary.


8



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has caused this Guaranty to be executed and
delivered as of the date first above written.
EVEREST ACQUISITION FINANCE INC.
 
EP ENERGY GLOBAL LLC
 
EP ENERGY MANAGEMENT, L.L.C.
 
EP ENERGY RESALE COMPANY, L.L.C.
 
EP ENERGY E&P COMPANY, L.P.
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Kyle A. McCuen
 
 
 
Name:
Kyle A. McCuen
 
 
 
Title:
Vice President & Treasurer
 
 
 














    




[Signature Page to Guarantee Agreement]

--------------------------------------------------------------------------------




Accepted and Agreed to:
 
 
 
 
 
 
CITIBANK, N.A., as Collateral Agent
 
 
 
 
 
 
By:
/s/ Joseph Roffini
 
 
 
Name:
Joseph Roffini
 
 
 
Title:
Vice President
 
 
 







[Signature Page to Guarantee Agreement]

--------------------------------------------------------------------------------






Exhibit I
to Guaranty
SUPPLEMENT NO. _______ dated as of _______ (this “Supplement”), to the Guarantee
Agreement dated as of August 24, 2016 (the “Guaranty”), by and among each
Subsidiary listed on the signature page thereto (collectively, the “Existing
Guarantors”), each a Domestic Subsidiary of EP ENERGY LLC (the “Borrower”), and
CITIBANK, N.A., as collateral agent (in such capacity, the “Collateral Agent”)
for the Secured Parties (as defined therein).
A.    Reference is made to the Term Loan Agreement dated as of August 24, 2016
(as amended, supplemented, waived or otherwise modified from time to time, the
“Term Loan Agreement”), among the Borrower, the Lenders party thereto from time
to time, and Citibank, N.A., as administrative agent and collateral agent for
the Lenders.
B.    Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Term Loan Agreement and the Guaranty,
as applicable.
C.    The Existing Guarantors have entered into the Guaranty in order to induce
the Lenders to make Loans. Section 9 of the Guaranty provides that additional
Subsidiaries may become Guarantors under the Guaranty by execution and delivery
of an instrument in the form of this Supplement. The undersigned Subsidiary of
the Borrower (the “New Subsidiary”) is executing this Supplement in accordance
with the requirements of the Term Loan Agreement to become a Guarantor under the
Guaranty in order to induce the Lenders to make additional Loans, and as
consideration for Loans previously made.
Accordingly, the Collateral Agent and the New Subsidiary agree as follows:
SECTION 1. In accordance with Section 9 of the Guaranty, the New Subsidiary by
its signature below becomes a Guarantor under the Guaranty with the same force
and effect as if originally named therein as a Guarantor and the New Subsidiary
hereby agrees to all the terms and provisions of the Guaranty applicable to it
as a Guarantor thereunder. In furtherance of the foregoing, the New Subsidiary
does hereby guarantee to the Collateral Agent the due and punctual payment of
the Guaranteed Obligations as set forth in the Guaranty. Each reference to a
“Guarantor” in the Guaranty and in this Supplement shall be deemed to include
the New Subsidiary. The Guaranty is hereby incorporated herein by reference.
SECTION 2. The New Subsidiary represents and warrants to the Collateral Agent
and the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, subject to (i)
the effects of bankruptcy, insolvency, moratorium, reorganization, fraudulent
conveyance or other similar laws affecting creditors’ rights generally, (ii)
general principles of equity





--------------------------------------------------------------------------------




(regardless of whether such enforceability is considered in a proceeding in
equity or at law) and (iii) implied covenants of good faith and fair dealing.
SECTION 3. This Supplement may be executed in two or more counterparts, each of
which shall constitute an original but all of which when taken together shall
constitute but one contract. This Supplement shall become effective when the
Collateral Agent shall have received a counterpart of this Supplement that bears
the signature of the New Subsidiary. Delivery of an executed signature page to
this Supplement by facsimile transmission shall be as effective as delivery of a
manually signed counterpart of this Supplement.
SECTION 4. Except as expressly supplemented hereby, the Guaranty shall remain in
full force and effect.
SECTION 5. THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER
THIS SUPPLEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK.
SECTION 6. In the event any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guaranty shall not in any way be affected or impaired thereby.
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.
SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 5(d) of the Guaranty.
SECTION 8. The New Subsidiary agrees to reimburse the Collateral Agent for its
reasonable out-of-pocket expenses in connection with this Supplement, including
the reasonable and documented fees, disbursements and other charges of counsel
to the Collateral Agent.
IN WITNESS WHEREOF, the New Subsidiary has duly executed this Supplement to the
Guaranty as of the day and year first above written.
[Remainder of page left intentionally blank.]






I-2



--------------------------------------------------------------------------------






[Name of New Subsidiary]
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
 
Title:
 
 
 
 







[Signature Page to Guarantee Supplement]

